Name: 93/512/EEC: Council Decision of 21 September 1993 on a Community technology initiative for disabled and elderly people (TIDE) (1993 to 1994)
 Type: Decision_ENTSCHEID
 Subject Matter: social framework;  demography and population;  technology and technical regulations;  social affairs
 Date Published: 1993-09-25

 Avis juridique important|31993D051293/512/EEC: Council Decision of 21 September 1993 on a Community technology initiative for disabled and elderly people (TIDE) (1993 to 1994) Official Journal L 240 , 25/09/1993 P. 0042 - 0046COUNCIL DECISION of 21 September 1993 on a Community technology initiative for disabled and elderly people (TIDE) (1993 to 1994)(93/512/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council resolution of the representatives of the Governments of the Member States of the European Communities, meeting within the Council, of 21 December 1981 on the social integration of handicapped people (4) stresses the importance of promoting the development and availability of technical aids, the pooling of information and experience in the field and the application of new technologies, so as to facilitate the communication, mobility and employment of handicapped people; Whereas the Commission has carried out the technology initiative for disabled and elderly people (TIDE) pilot action (5) to provide data on the necessity of launching a Community initiative in this field; Whereas the European Parliament, in its resolution of 17 September 1992 on the TIDE programme (6), called on the Community to launch an initiative for 1993 and 1994 based on the results of the pilot phase of TIDE and further to allocate sufficient resources for such an initiative; Whereas 10 to 15 % of European people experience the handicapping effects of disability in their daily life and consequently do not enjoy an equal level of personal and socio-economic opportunity; Whereas old people and particularly very old people constitute a very high proportion of people with disabilities and the proportion of these people will increase substantially in the Community population in the future, with a resulting large increase in the overall cost of care; Whereas new technologies can offer many opportunities to assist disabled and old people to live more independently, satisfying their aspirations, furthering social and economic cohesion, and helping to contain the cost of care, thereby also greatly benefiting social security systems by reducing the need for expensive residential and nursing care; Whereas the current market for this technology to assist independent living and socio-economic integration is very fragmented, by technical area, by national regulation, by culture and by impairment, leading to poor provision of technological solutions across the Community and high prices to individends and funding agencies; Whereas greater and convergent efforts are required to develop further coherence and cost effectiveness in the market for rehabilitation technology, both supporting the interconnection of rehabilitation devices with mainstream technology devices and progressively improving access to mainstream technology for disabled and elderly citizens; Whereas an initiative at Community level, in accordance with the prinicple of subsidiarity, is justified in terms of added value, by bringing together and developing expertise in Member States, thus avoiding duplication of efforts, and in terms of scale and whereas the arguments on coordination of effort at industrial level and lack of technological development and standardization, provide justification for Community action in terms of the effect of stimulation of the internal market in rehabilitation technology and of the improvement of the basis for the international competitiveness of the European rehabilitation technology industry; Whereas, pursuant to Article 130a of the Treaty, in order to promote its overall harmonious development, the Community is to develop and pursue its actions leading to the strengthening of its economic and social cohesion; Whereas a committee should be set up to assist the Commission in carrying out the responsibilities conferred on it by this Decision; Whereas the Treaty does not provide for the adoption of this Decision powers other than those of Article 235, HAS ADOPTED THIS DECISION: Article 1 A Community initiative for rehabilitation technology for disabled and elderly people, referred to as the 'TIDE (technology initiative for disabled and elderly people) initiative', hereafter referred to as the 'Initiative' as defined in Annex I, is hereby adopted for a period starting on the date of adoption of this Decision and ending on 31 December 1994. Article 2 1. The funds estimated as necessary for the execution of the initiative amount to ECU 30 million including expenditure on staff and administraton amounting to a maximum of ECU 3,3 million. 2. An indicative breakdown of funds is set out in Annex II. 3. In December 1993 the Commission will submit a report to the Council on the proposals received and the quality thereof. If it transpires that the Management Committee has received many high-quality proposals which have had to be rejected for lack of funds, the Council, acting on a proposal from the Commission, will review the total amount, with the possibility of increasing it to ECU 35 million. Article 3 Detailed rules for the implementation of the initiative and the rate of the Community's financial contribution are set out in Annex III. Article 4 1. At the end of the initiative, an evaluation of the results achieved shall be conducted for the Commission by a group of independent experts. This group's report, together with any comments by the Commission, shall be submitted to the European Parliament and the Council. 2. The report referred to in paragraph 1 shall be established having regard to the objectives set out in Annex I to this Decision. Article 5 1. The Commission shall be responsible for the implementation of the initiative. 2. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular the arrangements for the dissemination, protection and exploitation of results. 3. A work programme shall be drawn up in accordance with the objectives set out in Annex I and updated where necessary. It shall set out the detailed objectives and types of projects to be undertaken, and the financial arrangements to be made for them. The Commission shall make calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. 4. In the case referred to in the second sentence of paragraph 3, the Commission shall defer application of the measures which it has decided for a period of one month from the date of such communication. 5. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph. Article 7 With respect to the implementation of the initiative, the procedure referred to in Article 6 shall apply in particular to: - priorities for the work programme referred to in Article 5 (3), contents of calls for proposals, - criteria for selecting projects and contractors, - assessment of projects, and estimated amount of the Community's contribution to them, - derogations from the general rules set out in Annex III, - participation in any project by non-Community organizations and enterprises referred to in Article 8, - evaluation of the Community action for the purposes of drawing up the report provided for in Article 4, - any adaptation of the indicative breakdown of the amount set out in Annex II, - arrangements for the dissemination, protection and exploitation of the results of the activities carried out under the initiative. Article 8 1. Bodies and enterprises established in the countries of the European Free Trade Association (EFTA) may, in accordance with the procedure laid down in Article 6 and on the basis of the criterion of mutual benefit, be allowed to become partners in a project undertaken within the initiative. 2. No contracting body based outside the Community and participating as a partner in a project undertaken under the initiative may benefit from Community financing for this action. The body concerned shall contribute to the general administrative costs. Article 9 This Decision is addressed to the Member States. Done at Brussels, 21 September 1993. For the Council The President A. BOURGEOIS (1) OJ No C 166, 17. 6. 1993, p. 12. (2) OJ No C 255, 20. 9. 1993. (3) OJ No C 249, 13. 9. 1993, p. 33. (4) OJ No C 347, 31. 12. 1981, p. 1. (5) OJ No C 76, 21. 3. 1991, p. 20. (6) OJ No C 284, 2. 11. 1992, p. 123. ANNEX I Objectives and scope I. Objectives The TIDE Community initiative is a technology promotion and application initiative with the specific main objective of 'stimulating the creation of an internal market in rehabilitation technology in Europe to facilitate the socio-economic integration of disabled and elderly people'. This will be achieved through the collaborative activities of multidisciplinary teams. The detailed objectives of those activities are: - understanding, making clear and adapting technology to respond to the needs of the user groups, - developing new applications for rehabilitation technology such as intelligent houses for elderly people, advanced hearing aids, etc., - encouraging innovation and technology transfer in rehabilitation technology, - accelerating the development of technical norms and standards. II. Scope of measures to encourage the emergence of the internal market in rehabilitation technology The scope of the TIDE initiative is described by the four action lines, each with their respective work areas. These are: 1. access to communication and information technology and support for interpersonal communication: access to and interaction with multimedia environments; technology to facilitate personal communications; accessible services and applications; 2. environmental control technologies for daily living: user and system interfaces; robotics systems; mobility and transport control systems; 3. restoration and enhancement of motor and cognitive functions: IT for individualized plans for assessment, rehabilitation and maintenance in the Community; technology for rehabilitation and maintenance of motor functions; substitution devices for motor functions; 4. integrated system technologies: smart environments and systems; orientation and navigation system for mobility; working environments for disabled and elderly people. The major activity will be set of technology promotion and application projects. All projects are expected to participate in the TIDE initiative horizontal activities. These include consensus, market study, cost benefit and effectiveness and standardization activities. Horizontal activities will cover a solution framework, a cost-benefit model, a market factors model and information activities. A set of common responsibilities will be placed on the individual projects, largely consisting of validating the models provided and providing data. Projects will also be expected to provide for the dissemination and exploitation of their own results. The work to be carried out conforms to the basic principles of market and customer focused technology promotion which in TIDE are explicitely elaborated as five interlinked principles. They are: - user-focused principle; users are to be involved in projects. Projects should deliver statements of end user requirements and make statements of anticipated benefits of the technological solution to the end users (both the disabled and elderly as well as care personnel), - market oriented principle; projects will take advantage of the opportunities presented by the completion of the internal market and will lead to the development of technology based prototype products and services, - innovation and technology adaptation principle: emphasis is to be on innovation and the adaptation and advanced application of new technology and its integration with appropriate international standards, - multi-disciplinary approach principle: projects will harness the scarce scientific, technical and commercial resources in a field which requires social, economic, educational and clinical expertise as well as technological expertise, - technology verification principle; technology application is to be evaluated with real or potential consumers in field trials or by using scenarios. ANNEX II Indicative breakdown of the amount deemed necessary /* Tables: see OJ */ ANNEX III General rules for implementation of the initiative and the amount of the Community's financial contribution 1. The initiative shall be implemented on the basis of the objectives and scope set out in Annex I. 2. The initiative shall be implemented by means of shared-cost actions and horizontal activities (study contracts). 3. Contracts must be concluded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. 4. For shared-cost contracts, Community financial participation shall not exceed 50 %. Universities and other similar organizations participating in shared-cost projects will have the option of requesting either 50 % funding of total expenditure or 100 % of the additional marginal costs. 5. For horizontal activities (study contracts) Community participation may be up to 100 %. 6. To be eligible, shared-cost actions must involve participation of at least two independent partners established in different Member States. At least two of the partners in a project should be industrial undertakings.